      Case 5:19-cv-01001-AKK-HNJ Document 9 Filed 07/31/20 Page 1 of 1                 FILED
                                                                               2020 Jul-31 PM 02:29
                  UNITED STATES DISTRICT COURT                                U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION


KENNY DEWAYNE ADAMS,         )
                             )
     Petitioner,             )
                             )                  Civil Action Number
v.                           )                5:19-cv-01001-AKK-HNJ
                             )
WARDEN II DEWAYNE ESTES, et. )
al.,                         )
                             )
     Respondents.

                          MEMORANDUM OPINION

      The magistrate judge filed a report on July 13, 2020, recommending that

Kenny Adams’ petition for writ of habeas corpus under 28 U.S.C. § 2254 be

denied as time-barred. Doc. 8. Although the parties were advised of their right to

file specific objections within fourteen days, no objections have been received by

the court. Having carefully reviewed and considered de novo all the materials in

the court file, including the report and recommendation, the court concludes that

the magistrate judge’s Report and Recommendation is due to be adopted.          A

separate order will be entered.

      DONE the 31st day of July, 2020.

                                     _________________________________
                                              ABDUL K. KALLON
                                       UNITED STATES DISTRICT JUDGE
